USCA4 Appeal: 21-7402      Doc: 9        Filed: 02/22/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7402


        RICKY A. EVANS,

                            Plaintiff - Appellant,

                     v.

        NOTTOWAY CORRECTIONAL CENTER MEDICAL DEPARTMENT,
        PROVIDERS, AND STAFF; P. MCCABE, Asst. Head Nurse; NURSE
        PRACTITIONER BENDALL; MRS. WOODSON, Medical Scheduler for Specialist
        Care and Surgical Procedures; M. PROCESS, R.N.; R. SMITH, Head Nurse,
        Administrator,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Rossie David Alston, Jr., District Judge. (1:21-cv-00369-RDA-JFA)


        Submitted: February 9, 2022                                  Decided: February 22, 2022


        Before MOTZ and DIAZ, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Ricky Alonzo Evans, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7402         Doc: 9        Filed: 02/22/2022      Pg: 2 of 3




        PER CURIAM:

                  Ricky Alonzo Evans appeals from the district court’s order dismissing his civil suit

        without prejudice for failure to file an amended complaint, as directed. On appeal, Evans,

        a pro se litigant, asserts that he sent the district court an amended complaint which was

        never filed. Because Evans relies upon evidence never presented to the district court, we

        affirm.

                  Courts have inherent power to dismiss an action for want of prosecution.

        Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir. 2019) (citations omitted). The propriety

        of an involuntary dismissal depends on the facts of each case. Id. When a litigant has

        ignored an express warning that noncompliance with a court order will result in dismissal,

        the district court should dismiss the case. See Ballard v. Carlson, 882 F.2d 93, 95-96 (4th

        Cir. 1989). We review the decision to dismiss for failure to comply with a court’s order

        for abuse of discretion. Id.

                  Here, the record on appeal does not provide any evidence that Evans complied with

        the district court’s order. While Evans attempts to provide such evidence for the first time

        on appeal, the proper procedure would have been to file a motion for reconsideration, so

        that the district court could consider his evidence in the first instance. In the alternative, as

        he was informed by the district court, because his suit was dismissed without prejudice,

        Evans is free to refile his suit. Absent any objection or request for reconsideration, the

        district court did not abuse its discretion by dismissing the complaint for failure to comply

        with its order.



                                                       2
USCA4 Appeal: 21-7402      Doc: 9        Filed: 02/22/2022     Pg: 3 of 3




              Accordingly, we affirm. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                     AFFIRMED




                                                    3